Citation Nr: 1023770	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-23 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a seizure disorder. 

2.  Entitlement to service connection for left hand injury 
scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from November 1984 to 
November 1986.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a December 2007 
rating decision of the VA Regional Office (RO) in Boise, 
Idaho that denied service connection for seizures and left 
hand scars.  


FINDINGS OF FACT

1.  Neither head injury nor a seizure disorder is shown in 
service; seizures were first diagnosed in 2004.

2.  Left hand injury is not shown in service and any left 
hand scarring is not related to service.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
service, and epilepsy may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, (2009). 

2.  Residuals of left hand injury, including scars, were not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that while serving as military policeman 
in West Germany in 1986, he responded to a fight and tried to 
escort service member from a bar that led to an altercation.  
He stated that they both fell down three flights of concrete 
stairs still fighting resulting in multiple blows to his head 
with two black eyes and a concussion.  He avers that he did 
not seek treatment for his injuries, but that right after the 
incident, he began to have episodes of dizziness, numbness of 
the left arm and chest cramping which he believed was a mild 
heart condition but later learned was a seizure disorder.  
The appellant avers that he now has a seizure disorder from 
being struck on the head during that incident.  The appellant 
also contends that during that during the fight, the other 
person bit him on two fingers of the left hand from which he 
continues to have residual scarring.  It is maintained that 
service connection for a seizure disorder and scars of the 
left hand should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

Here, the Veteran was sent a letter in October 2007 prior to 
the initial unfavorable decision on the claims under 
consideration.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Notification that included information pertaining 
to a disability rating and an effective date for the award if 
service connection were granted was also sent to the 
appellant at that time.  In this case, however, service 
connection is being denied.  Therefore, no rating or 
effective date will be assigned with respect to the claimed 
conditions.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Both private and a VA clinical record have been 
requested and/or secured.  His statements and those of an 
affiant in the record have been carefully considered.  

The Veteran has not been afforded a VA examination.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that VA must provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  In this case, there is no reliable lay or 
medical foundation to support the claims of service 
connection for a seizure disorder and left hand scars other 
than lay assertions which are not deemed to be credible for 
reasons explained in the legal analysis portion of this 
decision.  Additionally, there is no reliable evidence which 
satisfies the second or third criterion of the McLendon 
analysis to establish service connection also due to lack of 
credibility on the Veteran's part.  The Board therefore finds 
that the evidence on file is adequate to render a decision on 
the claims and that an examination is not necessary.

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate any additional 
existing evidence that is necessary or is able to be secured 
for a fair adjudication of the claims that has not been 
obtained.  No further notice or assistance to the appellant 
is required to fulfill VA's duty to assist in the development 
of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The claims are ready to be considered 
on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2009); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2009).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and epilepsy becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Factual Background

The Veteran's service treatment records reflect no 
complaints, findings, or reference regarding injury to the 
head or left hand.  On examination in October 1986 for 
discharge from active duty, the head, upper extremities and 
skin were evaluated as normal.  Identifying body marks, scars 
and tattoos were noted of a scar of the abdomen and a left 
pierced ear lobe.  The appellant denied head injury, 
dizziness, pain or pressure in chest in the Report of Medical 
History.  He denied swollen or painful joints and loss of a 
finger or toe.  He reported that he was in good health.

A claim of entitlement to service connection for a seizure 
disorder and left hand scars was received in September 2007.  

Received in support of the claim were the results of magnetic 
resonance imaging (MRI) of the brain dated in July 2004 for 
an indication of seizure disorder and follow-up.  A private 
clinical report authored by J. D. Redshaw, M.D., Ph.D., M.D., 
dated in July 2004 related that the Veteran was seen in 
neurological consultation at the request of Dr. D. M.  
History was provided to the effect that that the appellant 
had complained of a several-year history of recurrent spells 
associated with a déjà vu-experience, a burnt copper taste, 
nausea, a rising sensation, change in breathing pattern, 
pallor, sweatiness, chest pain and arm numbness lasting two 
to three minutes, sometimes up to two to three times a day.  
It was reported that he had not identified any specific 
triggers and had had an episode in 1980 with loss of 
awareness.  The physician related that an 
electroencephalogram had apparently been performed at that 
time and that medication was prescribed but that he did not 
take it.  Dr. Redshaw stated that there was no history of 
head trauma and that past medical history was unremarkable 
with the exception of a stab wound to the liver in 1984.  
Following examination and review of the results of diagnostic 
studies, an impression was rendered that the Veteran had a 
longstanding history of focal-originating simple partial 
seizures that appeared to arise from the left anterior 
temporal region corresponding to an abnormality noted on MRI.  
Subsequent clinical reports of Dr. Redshaw dating through 
April 2007 show that the Veteran received continuing follow-
up for seizure disorder for which he was placed on 
anticonvulsant medication with poor compliance on his part.  
An impression of history of complex partial seizures with 
some recurrent brief auras was recorded on that date.

A VA outpatient clinic note dated in September 2007 reflects 
that the Veteran dropped in requesting a prescription for 
Carbatrol which he obtained from Dr. Redshaw in the community 
for grand mal seizures.  It was noted that he no longer had 
insurance coverage.  

A statement was received from T. C. who stated that he had 
known the Veteran since childhood.  He indicated that he and 
the Veteran had served in Germany around the same time and 
had regular contact in person and over the phone.  He said 
that he recalled that he and the appellant were scheduled to 
meet one weekend but that this was cancelled due to injuries 
the Veteran had of a concussion, black eyes and two bite 
marks on the fingers.  The affiant stated that he spoke on 
the phone with the Veteran about the incident shortly after 
it happened, and witnessed the injuries two weeks later when 
visiting him.  He said that he had never seen the Veteran 
having seizures until after he was discharged from service.  

Legal Analysis

The Board has carefully reviewed the evidence but finds that 
service connection for a seizure disorder and left hand scars 
is not warranted.  In a number of statements in the record, 
the Veteran contends that he sustained head injury and bite 
marks to the left hand in service and now has a seizure 
disorder and left hand scars as a result thereof.  The Board 
observes, however, there is nothing in the service treatment 
records that support these assertions.  Rather, there is 
negative evidence.  His separation examination in October 
1986 discloses a normal head evaluation and no left hand 
scars were identified.  He was shown to have specifically 
denied head injury at service discharge.  He also denied 
symptoms that would account for a finger injury.  Such 
denials were consistent with his report of good health at 
that time.  The post service clinical records do not evidence 
treatment for a seizure disorder until July 2004 (with a 
several year history instead of an inservice history).  No 
clinical records evidencing a scar have been received to 
date.  However, we accept that he is competent to report that 
he has a scar.

The Veteran is competent to report that he has a seizure 
disorder and when it started.  However, competence and 
credibility are different matters.  The Board observes that 
the available evidence first reflects a diagnosis of seizure 
disorder more than 17 years after discharge from active duty.  
Nothing in the record suggests a seizure disorder deriving 
from service except his own statements to this effect.  
Despite the appellant's reported history of a head injury in 
service, the evidence simply does not show that such an 
injury took place, and does not demonstrate that the Veteran 
had a history of seizure during service or for many years 
thereafter.  In this regard, the Board points out that the 
Veteran denied head injury on separation examination in 
October 1986.  Clearly, he is not a consistent historian.   
The recent report of head injury in service is also not 
consistent with older medical records which do not contain 
this account.  Most notably, in Dr. Redshaw's clinical report 
dated in July 2004, it was reported that he did not have a 
head injury and that the clinical history was unremarkable 
except for a prior abdominal stab wound.  The Veteran has 
stated that he began to have symptoms that included 
dizziness, numbness of the left arm and chest cramping 
emblematic of seizures immediately following the reported 
inservice head injury, but on the Report of Medical History 
at service discharge, he denied any symptoms of this nature.  
Additionally, Dr. Redshaw's report in July 2004 notes only a 
several-year history of seizures.  It was indicated that 
there may have been a preservice episode of seizure activity 
in 1980, four years before the Veteran entered active duty.  
The Board finds that such inconsistencies in the record 
undermine the Veteran's credibility as a reliable historian.  
There is no credible showing of any continuity of 
symptomatology deriving from a head injury, or evidence of 
epilepsy within one year of discharge from active duty.  Such 
evidence militate against a finding that the Veteran's 
assertions of head injury in service and continuity of 
symptomatology leading to current seizure disability are 
credible.  We find that the normal finding at separation, his 
denial of head injury at separation and denial of head injury 
when seeking treatment in 2004 are far more probative as to 
the happening of a head injury.  We also note that here is no 
competent evidence linking a seizure disorder to a head 
injury.

The Board is fully aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. 
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity. Savage v. Gober, 10 Vet. App. 488 
(1997).  The Board, as fact finder, is obligated to and full 
justified in determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc.  Similarly, the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

In the instant case, the Board finds that the silent service 
treatment records, the normal separation examination, the 
Veteran's specific denial of head injury at separation, the 
more than 17-year lapse between service and objective 
evidence of seizure symptoms, the denial of head injury when 
examined by Dr. Redshaw in 2004, the 2004 report of a several 
year history of seizure activity (instead of an in-service 
history) as well as no findings of left hand scars at service 
discharge are far more probative than remote statements of 
in-service onset and continuity.  The Veteran's current 
assertions of head injury in service are in direct conflict 
with his in-service denial, thereby establishing that he is 
an inconsistent historian.  In this regard, the Board 
concludes that the Veteran has not been a reliable historian 
and that his later accounts and history in this regard are 
self serving and not credible.  The lay statement submitted 
on the Veteran's behalf in this regard also suffers from the 
same deficiencies.  Regardless of the fact that he has not 
submitted anything other than lay evidence of a scar, we find 
his assertions to be not credible.  His upper extremities 
were normal at separation.  Other defects of the skin were 
identified at separation, but not of the fingers.  He denied 
finger and joint manifestations, to include loss of a finger, 
yet in this claim, he reported that he had had severe damage 
that did not grow back properly (report of September 2007). 
We find that his denial of pertinent defects at separation is 
far more probative as to the origin of a finger disability 
that may exist.  Service connection requires evidence that 
establishes that the Veteran currently has a diagnosis of the 
disability for which service connection is being sought. See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the Veteran's 
current seizure disorder and claimed left hand scars are 
related to service or to any incident therein.  Furthermore, 
there is no diagnosis of epilepsy within one year of 
separation from service.  The Board thus finds that the 
preponderance of the evidence is against the claims and 
service connection must be denied. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Lastly, there may be some hint by the Veteran of a preservice 
history of seizure activity.  We find the assertions to be 
vague, unsupported and not credible.  Therefore, the issue is 
one of traditional service connection rather than aggravation 
or involving the presumption of soundness.


ORDER

Service connection for a seizure disorder, including 
epilepsy, is denied.

Service connection for residuals of left hand injury, 
including scars, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


